DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 seeks to define the train coupler connector module by its relation to the electrical train coupler, that however does not form part of the train coupler. Also claim 5 is indefinite since a multiple dependent claim cannot depend from another multiple dependent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN104617456A and/or GB2356743A and/or FR3022701A1.
Regarding claims 1 and 5-6: CN104617456A discloses substantially a train coupler connector module (see Abstract and Fig. 1 to 5) for electrically coupling a first rail vehicle to a second rail vehicle, the module comprising a fixing block (1, Fig. 6 and 7) with a back side (9, see Fig. 6 and claim 9) able to be mounted on an electrical train coupler (the train coupler is able to be mounted on a train coupler), wherein * a plurality of contact units (2, see Fig. 10 to 12) arranged side by side in the fixing block (1, see Fig. 10 to 12), each contact unit (2) having a first end (see Fig. 4) facing the back side (9) of the fixing block (1) and a second end (see Fig. 4) extending outwards from the fixing block (1), one of the first and second end (see Fig. 4) being a female contact (see Fig. 9) and the other being a male contact (there is always a male and a female contact side), wherein at least one of the contact units (2) is arranged to be individually removable from the fixing block (see Fig. 10 to 12) in a direction outwards from the fixing block (see also Fig. 1 to 3).  GB2356743A also disclose a train coupler connector module (10, see Fig. 1) for electrically coupling a first rail vehicle to a second rail vehicle (see page 1, first paragraph), the module comprising a fixing block (14, see Fig. 1) with a back side (see Fig. 1) able to be mounted on an electrical train coupler (see page 1, first paragraph), wherein a plurality of contact units (16, see Fig. 1) arranged side by side in the fixing block (14, see Fig. 1), each contact unit (16) having a first end (see Fig. 1) facing the back side of the fixing block (14) and a second end (see Fig. 1) extending outwards from the fixing block (see Fig. 1), one of the first and second end being a female contact (the end on the right side of Fig. 1 (b)) and the other being a male contact (left side of Fig. 1 (b)), wherein at least one of the contact units (16) is arranged to be individually removable (see Fig. 7 and page 7, third paragraph) from the fixing block (14) in a direction outwards from the fixing block (14). FR3022701A1 also disclose a train coupler connector module (5, see Fig. 3 and claim 8) for electrically coupling a first rail vehicle to a second rail vehicle (see page 1, first paragraph), the module comprising a fixing block (5, see also Fig. 3) with a back side (see Fig. 2 and 3) able to be mounted on an electrical train coupler, wherein a plurality of contact units (25A, Fig. 3) arranged side by side in the fixing block (5), each contact unit (25A) having a first end (see Fig. 2 and 3) facing the back side of the fixing block and a second end extending outwards from the fixing block (see Fig. 2 and 3), one of the first and second end (for example end 94A, see Fig. 6) being a female contact and the other being a male contact (62A and 60, Fig. 6), wherein at least one of the contact units (25A) is arranged to be individually removable from the fixing block (5, see Fig. 3, 4 and 5) in a direction outwards from the fixing block (see Fig. 3).  Regarding claim 4, CN104617456A discloses a frame, see Fig. 9 to 12, for fixing the coupler connector to the fixing block. The frame is considered as being defined by the element shown in Fig. 9 to 12 where screws are used to fix the connectors 2 to the frame 1.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831